Porter, J.


The question to be decided in this case, is, whether the court of probates can order a tract of land, belonging to a minor, to be sold in any other parish but that in which it is situated.


The record shews, that both tutor and minor reside in this city, and that the property is in the parish of Feliciana.

A meeting of the family, at which the under tutor assisted, was held according to law, and the result of their deliberations was, that the interest of the minor, required that the property should be sold in New-Orleons, at nine and eighteen months credit.

*462
East'n District.


April, 1821.

By our law, the judge, where the minor resides, is alone invested with authority to order a sale of this description, but, it is silent where that sale shall take place: as it has left the subject unlegislated on, the best course we can adopt, is to follow the advice of the family meeting, given on oath, that it is for the interest of the minor it should be sold in New-Orleans.
I am therefore of opinion, that the order of the court of probates be set aside and reversed and that the register of wills do proceed to make sale of the property according to law.